DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed June 13, 2022 is acknowledged and has been entered.  Claims 1-3 and 12 have been amended.

2.	Claims 1-3, 5, and 9-12 are currently under prosecution.

Information Disclosure Statement
3.	The information disclosure filed June 29, 2022 has been considered.  An initialed copy is enclosed.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1-3, 5, and 9-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely April 18, 2019.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 11, 2022.

Claim Rejections – 35 U.S.C. § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	This is a “new matter” rejection.
	The claims, as amended by the amendment filed November 7, 2021, are drawn to a “composition” comprising a first monomer, a second monomer, and a third monomer according to the language of the claims.  Previously the claims were drawn to a “heterodimeric fusion protein” comprising the same first, second, and third monomers.1
	At page 6 of the amendment Applicant has remarked that claims 1, 2, 3, 5, 9, 10, and 12 have been amended and find support throughout the application as filed (e.g., in the original claims and Figure 12), such that no new matter has been introduced by the amendment.
	Contrary to Applicant’s assertion it is submitted that the amendment has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).  The original claims were drawn to a heterodimeric fusion protein and the only relevant disclosures of “compositions” found in the disclosure are descriptions of compositions comprising or including “the heterodimeric proteins disclosed herein” (see, for example, paragraph [0053]).  Not disclosed by the application, as originally filed, is a composition comprising a first monomer, a second monomer, and a third monomer according to the language of the claims.  In all instances it appears that the invention is described as a fusion protein comprising a first monomer, a second monomer, and a third monomer according to the language of the claims or a composition comprising said fusion protein – and not a composition comprising each of a first monomer, a second monomer, and a third monomer, which are not necessarily adjoined to form a fusion protein.  Even the disclosed nucleic acid compositions2 are described as comprising one or more nucleic acids encoding any of the heterodimeric proteins disclosed herein, not each of a first monomer, a second monomer, and a third monomer according to the language of the claims, which are not adjoined to form a heteromeric fusion protein.  Accordingly it is submitted that the amendment of the claims to recite invention comprising a first monomer, a second monomer, and a third monomer, as in accordance with the claims, is a composition, rather than a fusion protein, has introduced new matter to thereby violate the written description requirement set forth under 35 U.S.C. § 112(a).    
	This issue might be remedied if Applicant were to point to particular disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary support for the language of the instant claims; otherwise it is suggested that this issue may be remedied by amending claim 1 to recite a limitation that each of said monomers are adjoined to form a fusion protein or that the composition comprises a fusion protein comprising said a first monomer, a second monomer, and a third monomer (as recited by the present claims).
	Applicant did not address this issue in the amendment filed June 13, 2022.

8.	Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 14 of the amendment filed June 13, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to any of a plurality of structurally disparate “compositions” comprising monomers (subunits), which are different polypeptides, but which, on the whole, have widely disparate structures and generally no particular function.  Moreover, although it would appear that the second monomer and the third monomer comprise a variable heavy (VH) domain and a variable light (VL) domain, respectively, that must be capable of interacting or pairing with one another to form a human LAG-3 binding domain, even though the claims are drawn to proteins comprising variants of other proteins (e.g., “an IL-15 variant”), none of the monomers or any of their elements (e.g., the “first peptide linker domain” of the first monomer) necessarily have any particular specific activity or biologic function apart from acting to adjoin adjacent elements (e.g., the “first peptide linker domain” of the first monomer adjoins the C-terminus of the IL-15 variant and the N-terminus of the first variant Fc domain).  Therefore in large part, because the claims are drawn to proteins or portions thereof that need not have any particular structure and generally need not have any particular function, there is no correlation between any one particularly identifying structural feature that is shared by members of the claimed genus of “compositions” or any of the independent monomeric components thereof or, in general, the particular portions of the monomers (e.g., the IL-15 variant of the first monomer) and any one particularly identifying functional feature, which might permit the skilled artisan to immediately envisage, recognize or distinguish at least a substantial number of the claimed “compositions”.  For example, consider the “IL-15 variant” of which the first monomer is comprised, according to claim 1, for example, it is only described using this term and it need not have any particular structure3 and presumably it need not have or retain the functional attributes of the “parent” IL-15 polypeptide from which it is derived.4  According to claim 5, whatever structure it may have, it must have one, two, or three particular amino acids at two or three particular positions within the amino acid sequence thereof (e.g., it might be a polypeptide having an amino acid sequence in which the amino acid at positions 4 and 65 are aspartic acid, whereas in the polypeptide from which it was derived the amino acid at these same positions is asparagine), but otherwise the claims do not specify the structure of the IL-15 variant.  It might have a structure that is wholly different from the “parent” IL-15 polypeptide from which it is derived, provided of course, as in the example provided, it has an amino acid sequence in which the amino acid at positions 4 and 65 is aspartic acid.  Even so, it is not clear from which “parent” IL-15 polypeptide having an amino acid sequence in which the amino acid at positions 4 and 65 is aspartic acid it must be derived; so it follows that it is not possible to determine the extent of similarity that may exist between the “IL-15 variant” and the “parent” IL-15 polypeptide.  Conceivably the two polypeptides may be substantially different and need not share any of the same functional characteristics.  It is also not clear if the IL-15 variant is merely a structural variant or a functional variant or both a structural and a functional variant of the “parent” IL-15 polypeptide from which it is derived.  Therefore, again, there is no means by which one skilled in the art might immediately envisage, recognize or distinguish at least a substantial number of the “IL-15 variants” of which the claimed “compositions” are comprised.  The same may be said of each of the other monomers and each of the elements of which each of the monomers is comprised.  Since none have any particular structures and none have any particular function with the noted exception that the third monomer must comprise a variable heavy (VH) domain and a variable light (VL) domain, respectively, that are capable of interacting or pairing with one another to form a human LAG-3 binding domain, there is simply no means by which one skilled in the art might immediately envisage, recognize or distinguish at least a substantial number of the claimed “compositions”.  
With further regard to the first and second variant IgG1 Fc domains of which the claimed invention is comprised, it is not evident from which “parent” Fc domains these domains are derived, so as to be “variants” thereof, but it is also not clear if the structural differences that are recited by the claims are the only differences between the variant IgG1 Fc domain and the parent Fc domains that may occur or if the variant IgG1 Fc domains may be wholly different from those of the parents.  To be clear, defining the differences between the first or second variant IgG1 Fc domain and another Fc domain does not define the structure of the former, especially if the structure of the latter is not known and/or it is not clear if the structure of the former may further differ from that of the latter apart from the differences that are positively recited by the claims.
To a large extent, then, it would seem that the claims merely bid one skilled in the art to finish the inventive process by discovering how to produce compositions comprising monomers having the recited properties, which can be used in the manner intended by this application (e.g., to treat cancer in an individual).  It is very unclear how a composition of independent monomers according to the claims might ever by used in this manner however.  Moreover, it would seem that the claims merely invite the skilled artisan to seek and find compositions of such monomers that may be combined to form heterotrimeric fusion proteins, which at the very least function to bind to human LAG-3.  For example, it would seem that the claims invite one skilled in the art to find a structural and/or functional variant of a human IL-15 polypeptide comprising the amino acid sequence of SEQ ID NO: 308,5 which may be used to construct compositions or possibly fusion proteins, which both function to bind to human LAG-3 and which can be used to treat cancer.  However, one cannot in general predict the consequence of altering the amino acid sequence of a protein upon its functional properties; so even if it were clear what functional attributes the “IL-15 variant” must have, it would generally not be possible to practice the claimed invention without empirically determining whether or not a given structural variant has or retains those functional attributes.6
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity the claimed “compositions” or the three monomeric components thereof or the individual elements of each of the three monomeric components; and even if it were evident how each must function, a description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Recognizing that the claims are drawn to a product that is intended for use in treating cancer,7 it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to promote T cell activation and/or inhibit the growth of a tumor, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “heterodimeric fusion proteins” and/or the various different components or elements thereof; without these, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112(a)] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify polypeptides (e.g., “IL-15 variants”) that might be used in practicing the claimed invention by screening for structural variants of a given “parent” IL-15 polypeptide to determine which, if any, have or retain the functional attributes of the parent IL-15 polypeptide and/or which have other desirable properties, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
At best, given the disclosure, it might only seem obvious to try to produce a fusion protein comprising monomeric subunits according to the claims, which can be used as it is intended (e.g., to promote T cell activation and/o to treat cancer), but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the “heterodimeric fusion protein”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
At page 14 of the amendment Applicant as argued that the written description requirement has been met and for the reasons provided above it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

9.	Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at pages 14 and 15 of the amendment filed June 13, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
In this instance, in large part, what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “heterodimeric fusion proteins” that are used as intended (e.g., in promoting the activation of T cells and/or in treating cancer); yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0175459-A1 and U.S. Patent Application Publication No. 2021/0047407-A1 in view of U.S. Patent Application Publication No. 2018/0118836-A1. 
	At page 15 of the amendment filed June 13, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
An applied reference, namely U.S. Patent Application Publication No. 2018/0118836-A1 has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
U.S. Patent Application Publication No. 2016/0175459-A1 (Gey et al.) teaches a multifunctional multimeric complex or “immunocytokine” comprising a fusion protein comprising IL-15 or a variant thereof (e.g., N4D) and IL-15Ra or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody or fragment thereof, wherein the fusion protein and the antibody are linked directly or indirectly; see entire document (e.g., the abstract; and SEQ ID NOs: 1-3).  Gey et al. teaches the fusion protein comprises the hinge domain of IL-15R (see, e.g., paragraphs [0060-[0066]).  Gey et al. teaches the antibody is an IgG molecule or an antigen binding fragment thereof (e.g., a Fab or a Fab’ fragment comprising a first polypeptide chain comprising an immunoglobulin VH domain, an immunoglobulin CH1 domain, and in the case of the Fab’ a portion of an immunoglobulin hinge region and a second polypeptide comprising an immunoglobulin VL domain and an immunoglobulin CL domain); see, e.g., paragraphs [0081]-[0093].  Gey et al. teaches the antibody binds to LAG-3 or another immune checkpoint that functions to suppress immune cell activation (see, e.g., paragraph [0093]).  Gey et al. teaches the antibody binds to LAG-3 to act as antagonist thereof and suppress its immune response inhibiting activity (see, e.g., paragraphs [0091], [0093], and [0099]).  Gey et al. teaches nucleic acid molecules and expression vectors comprising nucleotide sequences encoding the monomers (subunits) of the complex, as well as host cells comprising the nucleic acid molecules or expression vectors for use in producing the complexes (see, e.g., paragraph [0144]). 
	U.S. Patent Application Publication No. 2021/0047407-A1 (Christian et al.) teaches recombinant multimeric complexes comprising three functional domains, one of which is an antibody or antigen binding fragment of an antibody that specifically binds to an antigen on the surface of an immune cell (e.g., CD3 on the surface of a T cell) and one of which is an Fc effector domain that has been engineered to favor heterodimerization to promote the formation of the desired multimeric complexes; see entire document (e.g., Figures 1A and 1B).  More particularly Christian et al. teaches that the Fc domains of two members of the heteromultimeric protein complexes are engineered by substituting certain amino acids for others so as to make heterodimerization more energetically favorable to promote formation of the desired complex (see, e.g., Figure 14).  Christian et al. teaches that each of the Fc domains is engineered to have amino acid sequences in which the following substitutions are made:  L368D/K370S (in the Fc domain of a first monomer) and S364K/E357Q (in the Fc domain of a second monomer); see, e.g., Figure 9B.  Christian et al. teaches the amino acid sequences of the Fc domains are further modified such that the following amino acid substitutions or deletions are made:  E233P/L234V/L235A/G236del/S267K (see, e.g., Figure 11) and Q295E/N384D/Q418E/N421D (see, e.g., Figure 12).  Christian et al. teaches the Fc domains are further modified to have amino acid sequences in which the following substitutions are made:  M428L/N434S (see, e.g., paragraph [0149]).  In addition, Christian et al. teaches the replacement of the cysteine residue of the hinge region of a monomer (subunit) of the complex with a serine residue (C220S); see, e.g., Figure 9E and paragraph [0178]. 
U.S. Patent Application Publication No. 2016/0175459-A1 and U.S. Patent Application Publication No. 2021/0047407-A1 teaches that which is set forth in the above rejection of claims 1-4 and 9-12, but do not teach or suggest that the antigen binding portion of the immunocyotokine that binds to human LAG-3 be derived from anti-human LAG-3 antibodies 7G8 or 2A11.
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2018/0118836-A1.
U.S. Patent Application Publication No. 2018/0118836-A1 (Bernett et al.) teaches anti-human LAG-3 antibody 7G8 and different recombinant versions thereof antibodies including in particular antibody 7G8_H3.30_L1.34 (see, e.g., paragraphs [0257] and [0375]).
This same antibody, as disclosed, is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the light chain variable domain comprising the amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced an multimeric multifunctional immunocytokine comprising a fusion protein comprising IL-15R or the “sushi” domain thereof or a variant thereof, IL-15 or a variant thereof, and an first Fc domain, wherein the receptor (or sushi domain) or variant thereof and IL-15 or the variant thereof are adjoined to one another via a linker and IL-15 or the variant thereof and the first Fc domain are adjoined to one another by a hinge region, and an immunomodulatory antibody or fragment thereof (e.g., a Fab or scFv) that specifically binds to human LAG-3 linked to a second Fc domain, wherein said antibody or fragment thereof is derived from anti-human LAG-3 antibody 7G8 and comprises a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the light chain variable domain comprising the amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application, wherein the fusion protein and the subunit comprising the immunomodulatory antibody or fragment thereof are associated with one another upon heterodimerization of the first and second Fc domains, each of which has been engineered as suggested by Christian et al. to exhibit favorable or desired properties and/or to facilitate production and/or purification and which have amino acid sequences with the substitutions or deletions indicated.
	Notably, beginning at page 16 of the amendment filed November 7, 2021 Applicant traversed the propriety of maintaining a rejection set forth in the preceding Office action, which similarly relied upon U.S. Patent Application Publication No. 2016/0175459-A1 (Gey et al.), arguing that Gey et al. does not teach a multifunctional multimeric complex or “immunocytokine” comprising a fusion protein comprising an IL-15 variant comprising an amino acid sequence in which any of the amino acids at positions 1, 4, 8, 30, 61, 64, 65, or 108 are the amino acids recited by the claims (e.g., according to claim 1 the amino acid at positon 4 of the amino acid sequence of the IL-15 variant is aspartic acid (D)).  Here it is aptly noted, then, that as set forth in the preceding Office action and again above, Gey et al. teaches a multifunctional multimeric complex or “immunocytokine” comprising a fusion protein comprising IL-15 or a variant thereof (e.g., N4D) and IL-15R or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody or fragment thereof, wherein the fusion protein and the antibody are linked directly or indirectly; see entire document (e.g., the abstract; and SEQ ID NOs: 1-3).  SEQ ID NO: 1, as disclosed by Gey et al., is, in part, as follows:   Xaa-Trp-Xaa-Xaa-Val- […], wherein at position 4 Xaa = N, Y, F or D.  So, contrary to Applicant’s argument, Gey et al. teaches a multifunctional multimeric complex or “immunocytokine” comprising a fusion protein comprising an IL-15 variant comprising an amino acid sequence in which the amino acid at position 4 therein is aspartic acid.  Therefore, absent a showing of any unobvious difference, it is submitted that the claimed “composition” is structurally (and functionally) indistinguishable from the multimeric multifunctional immunocytokine suggested by the prior art.    
	At page 15 of the amendment filed June 13, 2022 Applicant has argued that this rejection is improper because U.S. Patent Application Publication No. 2018/0118836-A1 is not prior art. 
In response, as explained above, claims 1-3 and 9-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 1-3 and 9-12 stand rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the instant application, namely April 18, 2019 and therefore U.S. Patent Application Publication No. 2018/0118836-A1 is prior art.

14.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0175459-A1 and U.S. Patent Application Publication No. 2021/0047407-A1 in view of U.S. Patent Application Publication No. 2018/0118836-A1, as applied to claims 1-3 and 9-12 above, and further in view of U.S. Patent Application Publication No. 2020/0247862-A1. 
	At page 15 of the amendment filed June 13, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims are herein drawn to the fusion protein according to claim 1 in which IL-15 variant has an amino acid sequence in which one or more of the following amino acid substitutions have been made:  N4D, N65D, D30N, and E64Q.
An applied reference, namely U.S. Patent Application Publication No. 2020/0247862-A1 has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Each of U.S. Patent Application Publication No. 2016/0175459-A1, U.S. Patent Application Publication No. 2021/0047407-A1, and U.S. Patent Application Publication No. 2018/0118836-A1 teaches that which is set forth in the above rejection of claims 1-3 and 9-12, but none teaches or suggests the use of an IL-15 variant having an amino acid sequence in the following amino acid substitution has been made:  N65D, either alone or in combination with other substitutions (and particularly N4D, D30N or D30N and E64Q).
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2020/0247862-A1.
U.S. Patent Application Publication No. 2020/0247862-A1 (Bernett et al.) teaches variants of IL-15 having amino acid sequences in which the following amino acid substitution has been made:  N65D, either alone or in combination with one or more other substitutions selected from N4D, D30N, and E64Q; see entire document (e.g., paragraph [0031]).
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced an multimeric multifunctional immunocytokine comprising an IL-15 polypeptide having an amino acid sequence suggested by Bernett et al.
At page 15 of the amendment filed June 13, 2022 Applicant has argued that this rejection is improper because U.S. Patent Application Publication No. 2018/0118836-A1 is not prior art.
In response, as explained above, claims 1 and 5 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 1 and 5 stand rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the instant application, namely April 18, 2019 and therefore U.S. Patent Application Publication No. 2018/0118836-A1 is prior art.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.	Claims 1, 3, and 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 16/388,811 in view of U.S. Patent Application Publication No. 2018/0118836-A1.  
Claims 1-17 of the copending application are drawn or directed to a multifunctional trimeric protein comprising a first monomer comprising an IL-15R sushi domain, a linker, a variant IL-15 domain, a second linker, and a first variant Fc domain comprising CH2-CH3, a second monomer comprising a heavy chain comprising VH-CH1-hinge and a second Fc domain comprising CH2-CH3, and a third monomer comprising VL-CL, wherein the VH and VL domains pair to form a human PD-1 binding domain, wherein the first and second Fc domains have amino acid sequences in which, respectively, the following substitutions have been made:  L368D/K370S and S364K/E357Q, wherein each of the first and second Fc domains have amino acid sequences in which the following substitutions have been made: M428L/N434S, wherein each of the first and second Fc domains have amino acid sequences in which the following substitutions have been made: E233P/L234V/L235A/G236del/S267K, and wherein the variant IL-15 domain comprises the amino acid sequence of SEQ ID NO: 2 (which appears identical to the amino acid sequence of a IL-15 variant according to the instant claims), a method of treating cancer in a patient comprising administering to the patient the trimeric protein in combination with a checkpoint blockade antibody or more particularly an anti-PD1 antibody or an anti-LAG3 antibody, a nucleic acid composition comprising nucleic acids encoding said monomers, an expression vector composition comprising expression vectors encoding said nucleic acids, a host cell comprising the nucleic acid composition or expression vector composition, and a method for producing the trimeric protein comprising culturing the host cell and recovering the protein.
The claims do not recite the trimeric protein comprises VH and VL domains that pair to form a human LAG-3 binding domain, but it would have been obvious to replace the VH and VL domains that pair to form a human PD-1 binding domain with VH and VL domains that pair to form a human LAG-3 binding domain in constructing the trimeric protein for use in treating cancer in a patient by administering to the patient the trimeric protein in combination with an anti-PD1 antibody or an anti-LAG3 antibody to provide checkpoint blockade therapy.  This is because it would be apparent that the trimeric protein comprising an anti-PD-1 binding domain functions in the same manner as the checkpoint blocking anti-PD-1 antibody, which is administered in conjunction with a checkpoint blocking anti-LAG-3 antibody; because both PD-1 and LAG-3 are immune checkpoints and because both function to inhibit T cell activation, it would be obvious to block the immune suppressing activity of PD-1 and/or LAG-3 in order to treat cancer using a trimeric protein that binds to either PD-1 or LAG-3 in combination with either or both of a checkpoint blocking anti-LAG-3 antibody and a checkpoint blocking anti-PD-1 antibody.  Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
Even so, the claims of the copending application do not recite the anti-human LAG3 antibody or antigen binding domain thereof of which the multifunctional trimeric protein is comprised is one comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 85, as set forth by the instant application.
Nevertheless, this deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2018/0118836-A1.
U.S. Patent Application Publication No. 2018/0118836-A1 (Bernett et al.) teaches anti-human LAG-3 antibody 7G8 and different recombinant versions thereof antibodies including in particular antibody 7G8_H3.30_L1.34 (see, e.g., paragraphs [0257] and [0375]).
This same antibody, as disclosed, is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the light chain variable domain comprising the amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application.
Accordingly it is submitted that although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to produce a multifunctional trimeric protein, according to the claims of the copending application, which exhibits the ability to specifically bind to human LAG-3 and which comprises an antigen binding domain comprising VH and VL domains that pair to form a human LAG-3 binding domain, wherein the VH domain comprises an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the VL domain comprises an amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Beginning at page 15 of the amendment filed June 13, 2022 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

17.	Claims 1-3, 5, and 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, 32, and 58-62 of copending Application No. 16/718,072 in view of U.S. Patent Application Publication No. 2019/0016778-A1, Lichtenegger et al. (Front. Immunol. 2018 Feb 27; 9: 385; pp. 1-12), and U.S. Patent Application Publication No. 2018/0118836-A1.
	Claims 1, 16, 32, and 58-62 of the copending application are drawn to a multifunctional trimeric protein comprising a first monomer comprising an IL-15R sushi domain, a linker, a variant IL-15 domain, a linker, and a first variant Fc domain, a second monomer comprising a heavy chain comprising VH-CH1, a linker, and a second Fc domain comprising CH2-CH3, and a third monomer comprising VL-CL.  
It is understood that the second and third monomers form a Fab fragment of an antibody (see, e.g., claim 59).
The claims of the copending application do not recite that the first monomer comprises a linker comprising a hinge that serves to link the variant IL-15 domain to the Fc domain.  Furthermore, the claims of the copending application do not recite that the Fc domains of the first and second monomers are engineered to facilitate heterodimerization; nor do the claims recite the antigen binding domain of the multifunctional protein functions to bind to LAG-3.
These deficiencies are remedied by the teachings of U.S. Patent Application Publication No. 2019/0016778-A1 and Lichtenegger et al.
U.S. Patent Application Publication No. 2019/0016778-A1 (Bernett et al.) teaches engineering multifunctional proteins comprising different monomers, each comprising variants of an Fc domain that have been engineered to favor heterodimerization of the Fc domains of different monomers and/or to exhibit other favored functional properties; see entire document (e.g., the abstract).  More particularly, in order to favor heterodimerization, Bernett et al. teaches the Fc domains of the first and second monomers of the multifunctional protein are engineered to have amino acid sequences in which the following substitutions have been made: L368D/K370S and S364K/E357Q (see, e.g., paragraph [0020]).  Bernett et al. teaches that when it is  desirable to reduce or prevent binding of the Fc domain to one or more or all of the Fc receptors, each of the Fc domains of the multifunctional protein is engineered to have amino acid sequences in which the following substitutions have been made: E233P/L234V/L235A/G236del/S267K; see, e.g., paragraph [0308].  Bernett et al. teaches that in order to facilitate purification and to extend half-life in vivo, the Fc domains of the multifunctional protein are engineered to have amino acid sequences in which the following substitutions have been made:    Q295E/N384D/Q418EN421D (see, e.g., paragraphs [0189] and [0450]).  Bernett et al. teaches the Fc domain is linked to the IL-15 variant via a linking polypeptide comprising an immunoglobulin hinge having an amino acid sequence in which the amino acid at position 220 has been replaced by serine (C220S); see, e.g., paragraphs [0016] and [0313].  Bernett et al. teaches in order to further extend the in vivo half-life of the protein administered to a subject, each of the Fc domains is engineered to have amino acid sequences in which the following substitutions have been made: M428L/N434S, (see, e.g., paragraph [0063]).
Lichtenegger et al. teaches immune responses can be strongly enhanced by blockade of LAG-3 or dual blockade of LAG-3 and PD-1; see entire document (e.g., the abstract). 
Therefore, although the multifunctional protein binds to PD-1, as opposed to LAG-3, because both PD-1 and LAG-3 are immune checkpoints and because both function to inhibit T cell activation, given the claims of the copending application and the teachings of Lichtenegger et al., it would be obvious to replace the PD-1 binding domain of the multifunctional protein with a LAG-3 binding domain in order to use the protein to block the immune suppressing activity of LAG-3.  Furthermore, it would have been obvious to modify the structure of the multifunctional protein as suggested by Bernett et al. in order to facilitate heterodimerization of the Fc domains of the first and second monomers so as to increase the yield of the protein and/or its purification and/or to exhibit other desirable functional properties.  Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
Even so, the claims of the copending application do not recite the anti-human LAG3 antibody or antigen binding domain thereof of which the multifunctional trimeric protein is comprised is one comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 85, as set forth by the instant application.
Nevertheless, this deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2018/0118836-A1.
U.S. Patent Application Publication No. 2018/0118836-A1 (Bernett et al.) teaches anti-human LAG-3 antibody 7G8 and different recombinant versions thereof antibodies including in particular antibody 7G8_H3.30_L1.34 (see, e.g., paragraphs [0257] and [0375]).
This same antibody, as disclosed, is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the light chain variable domain comprising the amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application.
Accordingly it is submitted that although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to produce a multifunctional trimeric protein, according to the claims of the copending application, which exhibits the ability to specifically bind to human LAG-3 and which comprises an antigen binding domain comprising VH and VL domains that pair to form a human LAG-3 binding domain, wherein the VH domain comprises an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the VL domain comprises an amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
At page 16 of the amendment filed June 13, 2022 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but as explained above such issues may not be held in abeyance.

18.	Claims 1, 5, and 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,185 in view of Lichtenegger et al. (Front. Immunol. 2018 Feb 27; 9: 385; pp. 1-12) and U.S. Patent Application Publication No. 2018/0118836-A1.
	Claims 1-13 of the patent are drawn to a multifunctional protein comprising a first monomer comprising an IL-15R sushi domain, a linker, a variant IL-15 domain, a linker, and a first variant Fc domain, a second monomer comprising a heavy chain comprising VH-CH1, a linker, and a second Fc domain comprising CH2-CH3, and a third monomer comprising VL-CL.  
It is understood that the second and third monomers form a Fab fragment of an antibody or an scFv (see, e.g., claim 4).
The claims of the patent do not recite that the first monomer comprises a linker comprising an immunoglobulin hinge that serves to link the variant IL-15 domain to the Fc domain; nor do the claims recite the antigen binding domain of the multifunctional protein functions to bind to LAG-3.
With regard to the first deficiency it would have been obvious to use the immunoglobulin hinge as a linker to adjoin the IL-15 variant and the Fc domain of the first monomer.  This is simply because the hinge of an immunoglobulin is a flexible segment of a naturally occurring immunoglobulin molecule that serves to adjoin the heavy or light chain constant domain to the Fc domain and would be seen as an obvious choice for a linker to be used to construct the claimed multifunctional protein.
With regard to the other named deficiency, Lichtenegger et al. teaches immune responses can be strongly enhanced by blockade of LAG-3 or dual blockade of LAG-3 and PD-1; see entire document (e.g., the abstract). 
Therefore, although the multifunctional protein binds to PD-1, as opposed to LAG-3, because both PD-1 and LAG-3 are immune checkpoints and because both function to inhibit T cell activation, given the claims of the copending application and the teachings of Lichtenegger et al., it would be obvious to replace the PD-1 binding domain of the multifunctional protein with a LAG-3 binding domain in order to use the protein to block the immune suppressing activity of LAG-3.  Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Even so, the claims of the copending application do not recite the anti-human LAG3 antibody or antigen binding domain thereof of which the multifunctional trimeric protein is comprised is one comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 85, as set forth by the instant application.
Nevertheless, this deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2018/0118836-A1.
U.S. Patent Application Publication No. 2018/0118836-A1 (Bernett et al.) teaches anti-human LAG-3 antibody 7G8 and different recombinant versions thereof antibodies including in particular antibody 7G8_H3.30_L1.34 (see, e.g., paragraphs [0257] and [0375]).
This same antibody, as disclosed, is an antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the light chain variable domain comprising the amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application.
Accordingly it is submitted that although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to produce a multifunctional trimeric protein, according to the claims of the copending application, which exhibits the ability to specifically bind to human LAG-3 and which comprises an antigen binding domain comprising VH and VL domains that pair to form a human LAG-3 binding domain, wherein the VH domain comprises an amino acid sequence that is identical to SEQ ID NO: 81, as set forth by the instant application, and the VL domain comprises an amino acid sequence identical to SEQ ID NO: 85, as set forth by the instant application. 
At page 16 of the amendment filed June 13, 2022 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but as explained above such issues may not be held in abeyance.

19.	Claims 1, 2, and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,185 in view of Lichtenegger et al. (Front. Immunol. 2018 Feb 27; 9: 385; pp. 1-12) and U.S. Patent Application Publication No. 2018/0118836-A1, as applied to claim 1, 5, and 9-12 above, and further in view of U.S. Patent Application Publication No. 2019/0016778-A1.
The claims of the patent do not recite that the Fc domains of the first and second monomers are engineered to have amino acid sequences in which the following substitutions have been made: C220S and/or M428L/N434S.
These deficiencies are remedied by the teachings of U.S. Patent Application Publication No. 2019/0016778-A1.
U.S. Patent Application Publication No. 2019/0016778-A1 (Bernett et al.) teaches engineering multifunctional proteins comprising different monomers, each comprising variants of an Fc domain that have been engineered to favor heterodimerization of the Fc domains of different monomers and/or to exhibit other favored functional properties; see entire document (e.g., the abstract).  In particular Bernett et al. teaches the Fc domain is linked to the IL-15 variant via a linking polypeptide comprising an immunoglobulin hinge having an amino acid sequence in which the amino acid at position 220 has been replaced by serine (C220S); see, e.g., paragraphs [0016] and [0313].  In addition Bernett et al. teaches in order to further extend the in vivo half-life of the protein administered to a subject, each of the Fc domains is engineered to have amino acid sequences in which the following substitutions have been made: M428L/N434S, (see, e.g., paragraph [0063]).
Therefore, it would have been obvious to modify the structure of the multifunctional protein as suggested by Bernett et al., so as, e.g., to extend the in vivo half-life of the protein and/or to impart other desirable functional properties upon the protein.  Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
Beginning at page 16 of the amendment filed June 13, 2022 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but as explained above such issues may not be held in abeyance.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

21.	Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   
	Claims 1-3, 5, and 9-12 are indefinite for the following reasons:
(a)	According to claim 1, as presently amended, the first monomer of the fusion protein of which the claimed composition is comprised comprises “an IL15R(sushi) domain comprising an amino acid sequence as set forth in SEQ ID NO: 4”, but it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention because it cannot be ascertained if the IL15R(sushi) domain is a polypeptide comprising the amino acid sequence of SEQ ID NO: 4 in its entirety or if it is a polypeptide comprising “an amino acid sequence as set forth in SEQ ID NO: 4”, which is understood to mean an amino acid sequence of any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 4.  To be clear, SEQ ID NO: 4 includes a plurality of amino acid sequences consisting of any two or more contiguous amino acids of the sequence and it is unclear if the IL15R(sushi) domain of which the first monomer of the claimed composition is comprised is actually any of such structurally disparate polypeptides or if the polypeptide must comprise SEQ ID NO: 4 (in its entirety).9  
It is once again suggested that claim 1 be amended to recite, “a IL15R(sushi) domain comprising SEQ ID NO: 4”, if that is in fact the polypeptide of which the first monomer of the claimed composition is comprised.
 (b)	Claim 1, as presently amended, recites “as compared to an IL-15 protein comprising an amino acid sequence as set forth in SEQ ID NO: 2”.  First it is not clear what this means.  How is it that this recitation is intended to define a feature of the claimed invention?  Why is it that the IL-15 variant is compared to an IL-15 protein comprising an amino acid sequence as set forth in SEQ ID NO: 2?  Second, it is not clear to what the IL-15 variant is compared because it cannot be ascertained if the “IL-15 protein comprising an amino acid sequence as set forth in SEQ ID NO: 2” is a protein comprising SEQ ID NO: 2 in its entirety or any of a plurality of structurally disparate proteins comprising only a portion (i.e., at least two contiguous amino acids) of the amino acid sequence of SEQ ID NO: 2.  To be clear, as explained above, an amino acid sequence such as one set forth  in SEQ ID NO: 2 is understood to refer to any amino acid sequence comprising at least two contiguous amino acids of the amino acid sequence of SEQ ID NO: 2; and consequently it must be questioned if the IL-15 protein that is being compared to the IL-15 variant is actually any of such structurally disparate proteins or if it is a protein that comprises SEQ ID NO: 2 (in its entirety).  
Regardless of how the above-mentioned recitation is intended to define the subject matter that is regarded as the invention, as previously explained, claim 1 recites the fusion protein comprises “an IL-15 variant” comprising an unspecified amino acid sequence in which certain amino acids at positions 1, 4, 8, 30, 61, 64, 65, or 108 or certain amino acids at recited combinations of these positions within the amino acid sequence are replaced by other specified amino acids.  For example, in one embodiment the “IL-15 variant” comprises an amino acid sequence in which the amino acid at position 1 thereof is aspartic acid (D).  However defining the structure of the IL-15 variant by indicating that the residue at position 1 is aspartic acid (and not asparagine) without defining the remainder of its structure does not suffice to clearly and particularly point to the polypeptides that are regarded as constituting this element of the first monomer of which the claimed composition is comprised.  In fact, as previously noted, in most instances, only a single amino acid of the primary structure (amino acid sequence) of the IL-15 variant is defined but otherwise the primary structure of the element is not specified by the claims.  Accordingly it is once again reasonable to query what it is that constitutes the “IL-15 variant”?  Is it a protein that has a function that is identical or similar to the function of an IL-15 polypeptide?  Is it a protein that has a structure that resembles but is nevertheless somehow different from the structure of an IL-15 polypeptide?  In either case, is it a structural and/or functional variant of a particular Il-15 polypeptide (e.g., a human IL-15 polypeptide or a dog IL-15 polypeptide)?  If it is a variant of a human IL-15 polypeptide, then of which isoform is it a variant (since it would appear that there are at least two different isoforms occurring in humans as a result of alternative splicing).10  If it is a variant of a human isoform of IL15 how must it differ and how must it not differ if it is to be suitably used in constructing the invention for use as it is intended?  Here, since it cannot be ascertained what it is that constitutes the “IL-15 variant” of which the first monomer of the claimed invention is comprised, the description of the “IL-15 variant” as comprising an amino acid sequence in which only one, two, or even three amino acids at one, two, or three positions therein are defined is not a description that permits the skilled artisan to know or ascertain the identity of polypeptide that is suitably serves as the “IL-15 variant” in constructing the claimed invention.  Moreover, although the IL-15 variant may be compared to another polypeptide (i.e., an IL-15 protein comprising an amino acid sequence as set forth in SEQ ID NO: 2), such that any differences may be recognized, recognition of the differences between the IL-15 variant and this other polypeptide does not define the structure of the former.  
Accordingly, it is once again suggested that this issue is best remedied by amending claim 1 to recite, for example, a limitation that the “IL-15 variant” comprises a particular amino acid sequence (in which the amino acids at positions 1, 4, 8, 30, 61, 64, 65, or 108 are, respectively, N, N, D, D, D, E, N, and Q11), but for the replacement of the amino acids at positions 1, 4, 8, 30, 61, 64, 65, or 108 by D, D, N, N, N, Q, D, and E, respectively.  Such an amendment would make it evident that the “IL-15 variant” is regarded as being a polypeptide having one of the particular amino acid sequences recited by the claim, which would then clearly and particularly point out the identity of the polypeptide that is to be used in constructing the claimed invention.
Notably according to claim 5, which depends from claim 1, the IL-15 variant comprises any of two or three recited amino acid substitutions (e.g., N4D/N65D), but what is the structure of the variant otherwise and how might it be recognized or discerned from other proteins that have an amino acid sequence having an aspartic acid at position 1 thereof?  Once again, defining the differences between the IL-15 variant and another IL-15 polypeptide, naturally occurring or not, does not define the structure of the former, especially if the structure of the latter is not known and/or it is not clear if the structure of the former may further differ from that of the latter apart from the differences that are positively recited by the claim.  Then, apart from its structure, what function, if any, must the IL-15 variant have if it is to be used in practicing the claimed invention?  Must the IL-15 variant have or retain the function of the IL-15 polypeptide from which it is derived or might it have different functional properties?
It is suggested that this issue may best be remedied by amending claim 5 to recite the amino acid sequence of the IL-15 polypeptide of which the claimed IL-15 variant is a variant having an amino acid sequence that differs from that of the former by the recited substitutions.  For example, if the IL-15 variant is regarded as being a variant of the human IL-15 polypeptide comprising the amino acid sequence of SEQ ID NO: 2, it is suggested that claim 5 be amended to recite, for example, “wherein said IL-15 variant comprises the amino acid sequence of SEQ ID NO: 2, but for the replacement of the amino acids at positions 4 and 65 therein with aspartic acid”.  
 (c)	According to claim 1, as presently amended, the composition comprises a first monomer comprising at its C-terminus “a first variant IgG1 Fc domain comprising CH2-CH3”.  Presumably “CH2” and “CH3” are terms that refer to the second and third constant heavy chain domains of an IgG1 immunoglobulin (antibody) molecule, but as before noted it is not clear if the CH2 and CH3 domains of which the first variant IgG1 Fc domain are comprised are necessarily derived from the same IgG1 immunoglobulin molecule.  Might each be derived from a different IgG1 immunoglobulin molecule?  Furthermore it is once again questioned if the IgG1 molecule and the CH2 and CH3 domains thereof are human?  Notably in paragraph [00132] the specification describes “CH” domains “in the context of IgG”, but the IgG molecule that is referred to is necessarily IgG1 and not necessarily a human IgG1 molecule.  So, for example, might the CH2 domain be derived from, e.g., a dog IgG1 molecule and the CH3 domain derived from, e.g., a cat IgG1 molecule or must each of these domains be derived from the same human IgG1 molecule?  What is the subject matter that is regarded as the invention?  
 (d)  In further accordance with claim 1, as presently amended, the first monomer comprises a variant IgG1 Fc domain that “comprises amino acid substitutions” (e.g., L368D/K370S), but what is the structure of the IgG1 Fc domain otherwise and of which IgG1 Fc domain, naturally occurring or not, is it a variant?  Apart from the amino acid substitutions or deletions that are specified by the claim, must the first variant IgG1 Fc domain be identical to the IgG1 Fc domain from which it is derived or might it have a structure that varies more substantially from the structure of the IgG1 Fc domain from which it is derived?  If presumably the “first variant IgG1 Fc domain” must also have an amino acid sequence that differs from an IgG1 Fc domain, naturally occurring or not, due to the amino acid substitutions or deletions that are recited by the claim (i.e., E233P, L234V, L235A, G236del, S267K, Q295E, N384D, Q418E, and N421D) might its structure further differ from that of the IgG1 Fc domain?  Again what is the structure of the first variant IgG1 Fc domain?  Defining the differences between the first variant IgG1 Fc and another IgG1 Fc domain does not define the structure of the former, especially if the structure of the latter is not known and/or it is not clear if the structure of the former may further differ from that of the latter apart from the differences that are positively recited by the claim.  Moreover, defining only certain amino acids (e.g., defining the two amino acids at positions 368 and 370 of the amino acid sequence of the domain as being aspartic acid and serine, respectively) does not suffice to unambiguously identify the domain that is to be used in constructing the claimed invention such that it would be possible to determine infringing subject matter.  
It is suggested that this issue may best be remedied by amending the claims to recite the amino acid sequence of the polypeptide of which the claimed variant IgG1 Fc domain is a variant is one having an amino acid sequence that differs from that of the former by the recited substitutions (e.g., replacement of the amino acid (leucine) at position 368 with aspartic acid).  For example, claim 1 could be amended to recite a limitation that the first variant IgG1 Fc domain comprises the disclosed amino acid sequence of an IgG1 Fc domain (comprising an amino acid sequence in which the amino acid at position 368 is leucine), but for the replacement of the amino acid at position 368 therein with aspartic acid.  
(e)	Then, as presently amended, claim 1 recites the claimed composition comprises a second monomer comprising “a heavy chain having VH-CH1-hinge-CH2-CH3”, wherein the CH2-CH3 is “a second variant IgG1 Fc domain”, which comprises amino acid substitutions (e.g., S364K/E357Q), but what is the structure of the variant IgG1 Fc domain otherwise?  From which IgG1 Fc domain, which is either naturally occurring or not, is the second variant IgG1 Fc domain derived such that it should be understood or recognized as being a variant thereof?  Defining the differences between the second variant IgG1 Fc domain and another IgG1 Fc domain does not define the structure of the former, especially if the structure of the latter is not known and/or it is not clear if the structure of the former may further differ from that of the latter apart from the differences that are positively recited by the claim.  Moreover, defining only two amino acids at positions 364 and 357, for example, as being lysine and glutamine, respectively, does not suffice to unambiguously identify the domain that is to be used in constructing the claimed invention such that it would be possible to determine infringing subject matter.  
Then with further regard to the second monomer it is not clear if the claim is directed to a particular “heavy chain having VH-CH1-hinge-CH2-CH3” in which the CH2-CH3 is a second variant IgG1 Fc domain or if each of the separate elements of this polypeptide are derived from the same protein (e.g., an immunoglobulin or antibody) or if each might be derived from different proteins.  For example, is the VH domain comprising the amino acid sequence of SEQ ID NO: 81, which is further defined by the language of the claim to be “a variable heavy chain domain” that functions to form a LAG-3 antigen binding domain with the VL comprising the amino acid sequence of SEQ ID NO: 85 (i.e., an element of the third monomer) derived from the same antibody as that from which the CH1 or hinge domain is derived?  If not derived from a single antibody or even different antibodies, which polypeptides are regarded as the “VH”, “CH1”, and “hinge” of which the second monomer is comprised?  Are each of these portions or fragments of an IgG molecule and if so is the IgG molecule human?12  The “CH2” and “CH3” polypeptides are apparently “a second IgG1 Fc domain”, but what does this mean?  Are each of “CH2” and “CH3” derived from the same IgG1 molecule and is the IgG1 molecule human or might it be an IgG1 molecule of a non-human animal (e.g., a horse)?  What subject matter is it that is regarded as the invention?
 	(f)	According to claim 1, as presently amended, the claimed composition also comprises a third monomer, which comprises “an antibody light chain having a VL-CL”, but is “VL” and “CL” derived from a single antibody?  Might the “VL” and “CL” elements be derived from different antibodies?  What are the particularly identifying features of “VL-CL” or each of the independent elements (i.e., the “VL” and “CL”) of which the claimed invention is comprised?  Is the antibody or antibodies from which “VL” and “CL” are derived human?  As before noted, it does not appear that the specification defines any of these terms such that it can be ascertained what subject matter is or is not regarded as the invention. 
	(g)	Claim 2, as presently amended, recites the “second peptide linker domain” comprises amino acid substitution C220S, but what is it that is?  It is not entirely clear.  Presumably it is a variant of a peptide comprising an amino acid sequence in which the amino acid at position 220 is a cysteine, but what is its structure in its entirety?  Which polypeptides or portions thereof comprising a cysteine residue at position 220 are those that are suitably used following replacement of the cysteine with serine?  It is submitted that rather than clearly and particularly pointing to the subject matter that is regarded as the invention, the claim riddles the artisan, asking he or she to ponder what it is.  
It is suggested that this issue may best be remedied by amending the claims to recite the amino acid sequence of the polypeptide of which the claimed second peptide linker domain is a variant having an amino acid sequence that differs from that of the former by the substitution of the amino acid (cysteine) at position 220 with serine.  For example, claim 2 could be amended to recite a limitation that the second peptide linker domain comprises the disclosed amino acid sequence of a polypeptide (comprising an amino acid sequence in which the amino acid at position 220 is cysteine), but for the replacement of the amino acid at position 220 therein with serine.  
	(h)	Claim 3, as presently amended, recites “the first and second variant IgG1 Fc domains each further comprise amino acid substitutions M428L/N434S”, but what are the structures of the IgG1 Fc domains in their entireties?  It cannot be determined.  Describing the domains by describing only the identities of the amino acids at two positions within the amino acid sequences of the domains does not suffice to clearly and particularly point out the identities of the domains.  Which IgG1 Fc domains comprising a methionine residue at position 428 and an asparagine residue at position 434 are those that are suitably used following replacements of the methionine with leucine and the asparagine with serine? 
It is suggested that this issue may best be remedied by amending the claims to recite the amino acid sequences of the first and second IgG1 Fc domains of which the claimed first and second variant IgG1 Fc domains are variants having amino acid sequences that differ from that of the former by the recited substitutions.  For example, claim 3 could be amended to recite a limitation that the first IgG1 Fc domain comprises the disclosed amino acid sequence of a naturally occurring Fc domain (comprising an amino acid sequence in which the amino acids at positions 428 and 434 are methionine and asparagine, respectively), but for the replacement of the amino acids at positions 428 and 434 therein with leucine and serine, respectively. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention13.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

Conclusion
22.	No claim is allowed.

23.	As previously noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2012175222-A1 teaches an immunocytokine or modulokine comprising a fusion protein or conjugate comprising IL-15 or a variant thereof and IL-15R or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody or fragment thereof, wherein the fusion protein or conjugate and the antibody are linked directly or indirectly to form a heteromultimeric protein.
	WO2015018528-A8 teaches an immunocytokine or modulokine comprising a fusion protein or conjugate comprising IL-15 or a variant thereof and IL-15R or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody or fragment thereof, wherein the fusion protein or conjugate and the antibody are linked directly or indirectly to form a heteromultimeric protein.
	MX2016001555-A teaches an immunocytokine or modulokine comprising a fusion protein or conjugate comprising IL-15 or a variant thereof and IL-15R or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody or fragment thereof, wherein the fusion protein or conjugate and the antibody are linked directly or indirectly to form a heteromultimeric protein.
	Guo et al. (Cytokine Growth Factor Rev. 2017 Dec; 38: 10-21; electronically published September 1, 2017) teaches an IL-15/IL-15R complex that acts as a superagonist to potently stimulate NK cells and CTLs for use in treating cancer.
	Ng et al. (Clin. Cancer Res. 2017 Jun; 23 (11): 2817-30) teaches heterodimeric complex comprising IL-15 and IL-15R is used to stimulate antitumor immune responses.
	Robinson et al. (Immunol. Lett. 2017 Oct; 190: 159-68) reviews the development and use of proteins comprising IL-15/IL-15R complexes that act as superagonists to potently stimulate NK cells and CTLs for use in treating cancer
	WO2018007919-A1 teaches heteromultimeric proteins comprising a fusion protein comprising IL-15 or a variant thereof and IL-15R or the “sushi” domain thereof or a variant thereof and an immunomodulatory antibody (e.g., an scFv) or fragment thereof (e.g., a Fab), wherein the fusion protein or conjugate and the antibody are linked upon heterodimerization of engineered Fc domains.
	Liang et al. (Nat. Commun. 2018 Nov 2; 9 (1): 4586) teaches an immunocytokine comprising a cytokine and an antibody that binds to PD-L1 for use in treating cancer.
	Jochems et al. (Oncoimmunology. 2018 Nov 27; 8 (2):e1532764; electronically published on-line November 27, 2018; pp. 1-16) teaches a fusion protein comprising an anti-PD-L1 antibody and the IL-15 superagonist fusion complex for use in treating cancer.
	Chen et al. (Biochem. Biophys. Res. Commun. 2016 Nov 11; 480 (2): 160-5) teaches an immunocytokine comprising an antibody that binds to PD-L1 for use in treating cancer.
	Kiefer et al. (Immunol. Rev. 2016 Mar; 270 (1): 178-92; author manuscript; pp. 1-27) reviews immunocytokines to be used in stimulating antitumor immune responses.
	Sondel et al. (Antibodies. 212; 1: 149-71) reviews immunocytokines and their use in treating cancer.
	Kim et al. (Oncotarget. 2016 Mar 29; 7 (13): 16130-45) teaches the use of the IL-15 superagonist fusion complex in combination with immune checkpoint blocking antibodies for treating cancer.

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                 




slr
November 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It was previously queried how or why a fusion protein comprising three different monomers (subunits) should ever be referred to as being “heterodimeric” since none of the monomers are necessarily adjoined to form a single polypeptide.  It would seem, given the invention comprises three independent monomers, it should have been referred to as a “heterotrimeric fusion protein”.
        
        2 See, e.g., paragraph [0055].
        3 It is only described as having an unspecified amino acid sequence in which the amino acids at certain positions (e.g., 1, 4, or 8) are particular amino acids (e.g., aspartic acid or asparagine).
        
        4 According to the disclosure the “Il-15 variant” may have an amino acid sequence that is only 90% identical to a reference amino acid sequence such as one of those depicted in any of Figures 19A, 19B, and 19C; or according to this same disclosure the “Il-15 variant” may have an amino acid sequence that differs from a reference amino acid sequence by 10 or more amino acid substitutions.  Even so, the claims are not drawn to an “IL-15 variant” of any particular parent IL-15 molecule, which has a known or disclosed amino acid sequence and, as noted in the above rejection, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
        5 It appears that SEQ ID NO: 308 is the amino acid sequence of a recombinant variant of a naturally occurring human IL-15 polypeptide that is produced by replacing each of the naturally occurring amino acids at positions 4 and 65 with aspartic acid (see, e.g., Figure 22A).
        
        6 Here Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        7 See, e.g., the disclosure in paragraph [00489].
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        9 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
        10 See, e.g., https://www.uniprot.org/uniprot/P40933. 
        
        11 It appears that SEQ ID NO: 2 may be the amino acid sequence of a human IL-15 polypeptide that satisfies these requirements (see Figure 2A); therefore, if Applicant regards the “IL-15 variant” of which the claimed invention is comprised to be a variant of the polypeptide of SEQ ID NO: 2, it is suggested it would be remedial to amend claim 1 to recite, for example, wherein said IL-15 variant comprises the amino acid sequence of SEQ ID NO: 2 but for the replacement of the amino acids at positions 1, 4, 8, 30, 61, 64, 65, or 108 thereof by D, D, N, N, N, Q, D, and E, respectively. 
        12 As discussed above the specification appears to only define the terms “CH1”, ‘hinge”, “CH2”, and “CH3” in the context of IgG, but since the claims do not specify that the antibody is immunoglobulin or IgG or even that the different elements of the monomer are derived from IgG, this definitions provided are not necessarily those that should be given to the terms in construing the claims.
        
        13 See M.P.E.P. § 2172 (II).